Citation Nr: 0913138	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with claudication in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2005, the Veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).    

The issue on appeal was initially characterized as a claim to 
reopen based on new and material evidence.  However, a July 
2007 Board decision reopened the claim based on a finding 
that new and material evidence had been submitted.  The Board 
then remanded the underlying service connection issue to the 
RO for additional development.  Thus, only the service 
connection issue is now before the Board.   

In February 2009, the Veteran submitted, directly to the 
Board, pertinent evidence that was not accompanied by a 
waiver of RO consideration.  However, since the Board is 
granting service connection for peripheral vascular disease 
with claudication in the right lower extremity, the Veteran 
is not prejudiced by the Board's initial consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent and credible lay evidence that the 
Veteran sustained an injury to his right leg during service 
in 1954.  

2.  The competent evidence of record concluding there is a 
relationship between the Veteran's military service and his 
current peripheral vascular disease with claudication in the 
right lower extremity, probatively outweighs the evidence 
against this nexus.


CONCLUSION OF LAW

The Veteran has current peripheral vascular disease with 
claudication in the right lower extremity due to an injury 
incurred during his military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

When service treatment records (STRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case, the RO, through the National Personnel Records 
Center (NPRC), a military records repository, was unable to 
secure the Veteran's STRs.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In any 
event, both the RO and the Board have previously conceded the 
occurrence of a right leg injury due to a jeep accident 
during service.  Further there is no basis for any further 
pursuit of STRs, especially given the positive disposition of 
the Veteran's service connection claim, for reasons that will 
be explained. 

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007)  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as various cardiovascular 
disorders, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a 
case wherein the Veteran's STRs were missing, the Court held 
that a Veteran was competent to report about factual matters 
of which he had "first-hand" knowledge, which the Court 
specifically indicated, in that case, included experiencing 
pain in his right hip and thigh during service, reporting to 
sick call, and undergoing physical therapy.  That said, 
although there is a heightened obligation to more fully 
explain the reasons and bases for a decision - when, as 
here, there are missing STRs - this does not obviate the 
need to have medical nexus evidence supporting the claim.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See also Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); and Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  In other words, 
missing STRs do not lower the threshold for an allowance of a 
claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran maintains that his current peripheral vascular 
disease with claudication in the right lower extremity 
resulted from an injury sustained during service when his 
right leg was struck by a jeep in 1954 while stationed in 
Germany.  He believes he sustained damage to his right 
popliteal artery.  His DD Form 214 does confirm he was 
stationed in Germany.  He asserts that he has experienced 
continuity of symptoms since that time.  During service, he 
states he attempted to get treatment, but military physicians 
found no problems.  After discharge in 1955, his pain, 
tightness, and discomfort became more frequent and intense.  
He indicates he was seen privately in 1958 post-service, but 
the main doctor who treated him is no longer alive.  He was 
diagnosed in 1958 with arterial blockage in the right knee.  
He attests that he did not apply for VA benefits for his 
right leg disorder in the 1950s, 60s, and 70s, despite having 
symptoms, because the VA informed him that unless he could 
produce a witness to the jeep accident, they would deny his 
claim.  The VA was never able to obtain his STRs.  See 
Veteran's statements dated in December 1998, July 1999, and 
April 2008; October 2005 hearing testimony beginning at page 
6; and February 2009 Appellant's Post-Remand Brief.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
the Veteran has been variously diagnosed with right leg 
arterial obstructions with claudication, peripheral arterial 
disease, peripheral vascular disease, among other similar 
diagnoses.  See VA examinations dated in July 1999, August 
2004, and August 2007; private treatment letters of Dr. M.G., 
MD., dated in March 2008, September 2006, and March 2006; and 
private letter of Dr. G.N., MD., dated in March 2008.  In any 
event, the evidence at the very least clearly shows a current 
right leg vascular disorder.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
the Veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As already alluded to, STRs are unavailable.  However, the 
Veteran contends he sustained a right lower extremity 
disorder from an injury during service when his right leg was 
struck by a jeep in 1954 while stationed in Germany.  He 
believes he sustained damage to his right popliteal artery.  
His DD Form 214 does confirm he was stationed in Germany.  He 
is indeed competent to report that he sustained an injury to 
his right leg during service with resulting symptoms of pain, 
discomfort, and tightness, especially given the fact that his 
STRs are missing.  Washington, 19 Vet. App. at 368; Layno, 6 
Vet. App. at 469.  See, too, 38 C.F.R. § 3.159(a)(2).  
Furthermore, there is some circumstantial corroboration of 
the occurrence of this injury in 1954 from lay statements of 
friends and family dated in 2000 and 2001.  In addition, Dr. 
T.K., MD., who is the first cousin of the Veteran, submitted 
an August 1999 letter asserting that he personally treated 
the Veteran for an injury to the right popliteal artery in 
1958, only several years after the in-service injury 
allegedly occurred.  Finally, both the Board in its earlier 
final March 2003 decision and the RO in an August 2004 
Informal Conference Report previously conceded the occurrence 
of the in-service event.  Overall, the Board finds sufficient 
corroboration of the Veteran's in-service injury to the right 
leg.  Also, the Board can find no overt reason to doubt the 
credibility of his lay assertions regarding the in-service 
injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  

The Board now turns to the central issue in this case - 
whether the Veteran's current peripheral vascular disease 
with claudication in the right lower extremity is directly 
related to his in-service injury.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
this regard, the medical evidence of record on this 
determinative issue of nexus includes two unfavorable medical 
opinions from VA examiners and four favorable medical 
opinions from treating private physicians and a VA physician.  
The Board concludes the positive opinions suggesting a nexus 
outweigh the unfavorable opinions of record.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

With regard to the first negative opinion, a July 1999 VA 
examination report shows that the examiner made detailed 
findings as to the Veteran's history of the in-service injury 
and the symptoms the Veteran had experienced after the 
injury.  He examined the Veteran and entered an impression of 
peripheral vascular disease with claudication in the right 
lower extremity.  The examiner stated that he was requesting 
an arterial Doppler and systolic pressures.  Those studies 
were done in July 1999 and October 1999.  The July 1999 
vascular lab rating consultation report showed right 
aortoiliac disease and distal femoro-popliteal disease.  The 
arterial duplex scan revealed no evidence of popliteal artery 
aneurysm.  The examiner reviewing that report stated that the 
Veteran had low flow in the mid portion of the superficial 
femoral artery consistent with stenosis; however, that the 
popliteal itself appeared to be intact.  Following review of 
the results, the VA examiner, in an October 1999 addendum, 
stated that the Veteran's peripheral vascular disease was not 
caused by the alleged injury.  This report is well-reasoned 
and provides significant evidence against the claim.

With regard to the second negative opinion, in August 2004, 
after an examination of the Veteran, a VA examiner opined 
that given the Veteran's reported history of a right knee 
injury, with no visible scar in the given area, no blockage 
in one particular artery and good circulation in the distal 
popliteal artery, it's less likely as not caused by the in-
service injury.  This report, however, is rather abbreviated, 
poorly written, with poorly explained reasons and bases.  
There is no indication the claims folder was reviewed.  It is 
therefore of limited probative value in the present case.   

With regard to the first positive opinion, in August 1999, 
Dr. T.K., stated that the Veteran had been seen by him in 
1958 while he was a resident in internal medicine, at which 
time the Veteran complained of right lower leg discomfort 
with mainly the right calf when walking fast.  He noted the 
Veteran reported having sustained an injury to the back of 
his right knee in service and had pain subsequent to the 
incident.  He added that the physical examination was normal, 
except for faint arterial pulses below the right knee and 
that he recommended that the Veteran see a cardiovascular 
specialist.  He stated the cardiovascular specialist ordered 
an arteriogram, which revealed a right popliteal artery 
thrombosis with obstruction.  He further added that the 
Veteran had had an episode of posterior left leg pain in 1991 
and right leg pain in 1998 and 1999.  The Board observes that 
private treatment records in the claims folder dated in 1991, 
1998, and 1999 support Dr. T.K.'s assessments.  In a latter 
October 2000 letter from Dr. T.K., he stated that he did not 
believe that there was sufficient evidence to disqualify the 
Veteran's claim of a previous injury resulting in disability.  
Although not a definitive statement, Dr. T.K.'s opinion 
provides some evidence in support of the Veteran's claim.  

With regard to the second positive opinion, one of the 
Veteran's private treating physicians, Dr. M.G., has 
repeatedly opined in letters dated in February 2005, March 
2006, September 2006, March 2008, and January 2009 that after 
a review of all pertinent medical records, the findings are 
consistent with a traumatic injury of the popliteal artery as 
the Veteran has described in 1954 during service.  He also 
distinguished medical evidence that did not correlate to his 
opinion.  He provided detailed reasons and bases for his 
conclusions.  Dr. M.G. is also a board certified vascular 
surgeon who continues to maintain an active practice in 
vascular surgery.  He assessed in his March 2008 letter that 
"the weight of the medical studies [the Veteran] has 
undergone clearly demonstrates that his right leg arterial 
disease is traumatic in nature and very consistent with 
pattern of injury he describes from his 1954 accident."  He 
added that the recent orthopedic findings of remote right 
knee injury only acted to strengthen his opinion.  Overall, 
Dr. M.G.'s opinions were thorough, supported by explanations, 
based on a review of relevant medical evidence and laboratory 
reports, and supported by the evidence of record.  The Board 
finds that his favorable medical opinions are entitled to 
great probative weight in support of the claim.  

With regard to the third positive opinion, in March 2008 Dr. 
G.N., MD., a Mayo Clinic trained surgeon, indicated vascular 
studies dated in 1999, 2002, and 2007 were reviewed prior to 
providing the opinion.  Dr. G.N. concluded that the Veteran's 
right leg arterial disease is "most probably" due to a 
traumatic injury of the right popliteal artery as described 
by the Veteran as occurring in 1954 during service.  Dr. G.N. 
added it was not likely this disorder was the result of mere 
age-related atherosclerosis.  This opinion, although brief, 
provides additional evidence in support of the claim, as it 
mirrors Dr. M.G.'s previous favorable opinions.

Finally, with regard to the fourth positive opinion, in 
August 2007 a VA examiner, after an extensive review of the 
claims folder, as well as a physical examination of the 
Veteran, opined that there was a nexus between his current 
peripheral arterial disease and the service-related injury.  
The examiner added this opinion was contingent on 
substantiation of the in-service injury.  The Board finds 
this opinion also provides clear evidence in support of the 
claim.  

With regard to the above favorable opinions, due to the 
Veteran's missing STRs, these assessments are all based on 
the Veteran's reported history of an injury to the right leg 
during service.  The Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  In this case, for reasons 
discussed above, the Veteran's reported history of an in-
service injury to the right leg is credible and accurate.  
Furthermore, the post-service medical record also lends some 
circumstantial support to the above favorable opinions.    

Therefore, here, the Board finds that the four positive 
opinions suggesting a nexus are more probative than two 
negative opinions of record.  The competent medical and lay 
evidence of record simply provides more support for the 
positive opinions.  Notably, the lay statements from the 
Veteran and his friends and family describing in-service and 
post-service symptoms of his right leg are supported by later 
diagnoses of medical professionals.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is also no overt 
reason to doubt Dr. T.K.'s assertion he treated the Veteran 
soon after service in 1958 for right popliteal artery 
thrombosis with obstruction.  And merely because his right 
leg peripheral vascular disease was not diagnosed during 
service, and did not clearly manifest within one year after 
service, does not preclude service connecting it where, as 
here, there is probative medical evidence relating his 
current disorder to an in-service injury.  See again 
38 C.F.R. § 3.303(d) and Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Resolving any doubt in the Veteran's favor, and in 
consideration of the heightened duty due to missing STRs, the 
Board concludes that evidence supports service connection for 
peripheral vascular disease with claudication in the right 
lower extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The appeal is 
granted as to that issue.  The full nature and extent of this 
disorder is not at issue before the Board at this time.  


ORDER

Service connection for peripheral vascular disease with 
claudication in the right lower extremity is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


